UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4802



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GEORGE MONK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-03-407)


Submitted:   September 9, 2005        Decided:   September 30, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, L. Patrick
Auld, Assistant United States Attorney, Deputy Chief, Criminal
Division, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George   Monk     was   indicted     for   conspiracy      to   defraud

mortgage lenders and various related substantive counts.                  He pled

guilty to wire fraud, in violation of 18 U.S.C. § 1343 (2000), and

money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i)

(2000).   The    district    court    sentenced      him    under   the   federal

sentencing guidelines to eighty-seven months in prison.                      Monk

appeals his sentence, arguing that his sentence was imposed in

violation of the Sixth Amendment.             We vacate the sentence and

remand for resentencing.

          Monk   contends    that    his     sentence      is   unconstitutional

because it was enhanced based on the district court’s findings as

to the scope of the entire conspiracy, rather than the specific

conduct that Monk admitted.          Specifically, Monk objects to the

district court’s conclusions that he was responsible for over

$1,000,000 in losses, that there were more than ten victims, and

that the crucial date for certain criminal history calculations is

the date the conspiracy allegedly began, rather than June 2001,

when he committed the offenses of conviction.              Because Monk raised

this claim in the district court, our review is de novo.                      See

United States v. Mackins, 315 F.3d 399, 405 (4th Cir. 2003).

          The court’s findings with respect to amount of loss alone

increased Monk’s sentencing range dramatically over the sentence

that could have been imposed based upon the facts admitted by Monk.


                                     - 2 -
The district court thus erred in basing Monk’s sentence on judge-

found       facts   under   a   mandatory    guideline   regime.      See    United

States v. Booker, 125 S. Ct. 738, 756-57 (2005).                 Because Monk’s

sentence was significantly longer than that which could have been

imposed based upon the facts that he admitted, the error affected

his substantial rights, and resentencing is required.*

               On remand, the district court should first determine the

appropriate sentencing range under the guidelines, making all the

factual findings appropriate for that determination.                  See United

States v. Hughes 401 F.3d 540, 546 (4th Cir. 2005).                    The court

should consider this range, along with the other factors identified

at 18 U.S.C. § 3553(a) (2000), and then impose sentence.                    See id.

If that sentence falls outside the guidelines range, the court

should explain its reasons for the departure as required by 18

U.S.C. § 3553(c)(2). See id.              The sentence must be “within the

statutorily prescribed range and . . . reasonable.”                   See id. at

546-47.

               We   therefore    vacate     Monk’s   sentence   and   remand   for

resentencing. We dispense with oral argument because the facts and




        *
      As we noted in United States v. Hughes, 401 F.3d 540, 545 n.4
(4th Cir. 2005), “[w]e of course offer no criticism of the district
judge, who followed the law and procedure in effect at the time of”
sentencing.

                                       - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 4 -